202 S.W.3d 49 (2006)
Thomas SONDERMAN, Appellant,
v.
Phyllis ST. CLAIR, Respondent.
No. ED 87807.
Missouri Court of Appeals, Eastern District, Division Two.
September 26, 2006.
Susan K. Roach, Clayton, MO, for Appellant.
Paul H. Schramm, Russell R. Farha, Clayton, MO, for Respondent.
Before GEORGE W. DRAPER III, P.J., GARY M. GAERTNER, SR., J., and ROBERT G. DOWD, JR., J.

ORDER
PER CURIAM.
Thomas N. Sonderman (hereinafter, "Husband") appeals from the trial court's judgment, awarding Phyllis St. Clair, f/k/a Phyllis Sonderman (hereinafter, "Wife") attorneys' fees on appeal. Husband claims the trial court erred in awarding Wife attorneys' fees because there was no itemization *50 of services by counsel, no change of circumstances, no grant of attorneys' fees in the modification order, and no hearing conducted on the motion. Wife's motion taken with the case to dismiss Husband's brief on appeal is denied.
We have reviewed the briefs of the parties and the record of Appellant's remaining issues on appeal. An extended opinion of these remaining points would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only, setting forth the reasons for our decision. We affirm the judgment, as modified, pursuant to Rule 84.16(b).